Title: From Thomas Jefferson to Joseph Scott, 1 August 1802
From: Jefferson, Thomas
To: Scott, Joseph


          
            Sir
            Monticello Aug. 1. 1802
          
          I learn with great surprise by a letter of the 26th of July from the Governor, that your commission as Marshal of Virginia was not recieved at that date. it was signed by me on the 8th. of July, is recorded in the Secretary of state’s office, and I presume was forwarded immediately. the members of the administration did not yield to the opinion that your powers in the Eastern district were suspended by the new law. on an examination of that we were clearly of opinion it had only left it to the Executive to discontinue according to the power they would have had without the law. in the present case however I pray you so far to give credence to this letter as to act under the assurance that you are legally marshal of the state under a commission recorded. you can qualify without producing the commission, but I have this day written to the Chief clerk of the Secretary of state’s office to have the transmission of the original commission enquired into & supplied if it has failed. I pray you to accept my respects & best wishes
          
            Th: Jefferson
          
        